DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant response filed 05 November 2021 has been received and entered.  Claims 9, 12, 18 and 20 have been amended, claims 1-8, 10, 13 and 19 have been canceled and claims 23-24 have been added.  Claims 9, 11-12, 14-18 and 20-24 are currently pending.  Claims 18, 20-22 and newly added claim 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 21 May 2021. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 05 November 2021 have been fully considered but are not found to be persuasive.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Improper Markush
Claims 9 and 12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of FGF-23 antigen peptides SEQ ID NO: 3, 4, 7, 9, 11 and 16 is improper because the alternatives defined by the Markush grouping do not share 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
	Applicant argues at page 7 of the response that the “epitope peptides area are all related avian sequence from chicken, turkey, quail and duck” and that all the peptides share a “single common property” of improving egg shell strength when administered to a laying hen.  Applicant’s argument has been fully considered but is not found persuasive.  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  Below are the amino acid sequences of the peptides recited in the claims.

SEQ ID NO:4 -  Tyr Thr Ser Ser Glu Arg Asn Ser Phe His
SEQ ID NO:7-   Lys Ser Glu Gly Ala Gly Cys Val
SEQ ID NO:9 – Ser Thr Glu Arg Asn Ser Phe His
SEQ ID NO:11 – His Ile Asn Gly Val Pro His Gln
SEQ ID NO:16 – Val Pro His Gln Thr Ile Tyr Ser
	The peptides that share a substantial structural feature are the peptides of SEQ ID NO: 3, 4 and 9.  The peptides of SEQ ID NO: 7, 11 and 16 do not share a substantial structural feature, absent evidence to the contrary.  Therefore, the rejection is maintained and Applicant’s arguments which are limited to common function are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 12, 14-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling any laying hen an effective amount of an FGF-23 epitope peptide to improve resistance to egg shell breakage and/or improve the egg shell strength of eggs laid by the hen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 9, 11, 12, 14-17 and 23 are directed to methods of improving resistance to egg shell breakage and/or improving egg shell strength, comprising administering to a laying hen an effective amount of an FGF-23 epitope peptide to improve resistance to egg shell breakage and/or improve the egg shell strength of eggs laid by the hen, wherein the FGF-23 epitope peptide comprises an FGF-23 epitope peptide conjugated to a carrier protein.  Claim 11 limits the hens to one that is greater than 35 weeks of age.  Applicant elected the species of SEQ ID NO: 3-4.
The specification teaches that the peptides of SEQ ID NO:1 and 2 increased eggshell strength (see Table 3) in 69-71-week-old laying hens.  Table 4 of the specification demonstrates that the FGF-23 epitope peptides did not increase the eggshell strength in young laying hens (less than 35 weeks of age).  The text of the specification at [0043] states “it was concluded that the FGF-23 vaccine did not improve eggshell strength in the young (less than 35 weeks of age) hens”.  Figure 5 shows that FGF-23 peptide NP-7 (SEQ ID NO:3) increased eggshell strength in older laying hens 
The instant specification provides an enabling disclosure for administration of the FGF-23 epitope peptide of SEQ ID NO:3 conjugated to bovine gamma globulin to hens which are at least 37 weeks old with the result of improving eggshell strength.  The instant specification is not enabled for the full breadth of the claims as currently presented.  The specification clearly teaches that eggshell strength is not improved in hens less than 35 weeks (see [0043] which concludes that the FGF-23 vaccine did not improve eggshell strength in the young hens).  Therefore, the claims are not enabled for increasing eggshell strength in hens 35 weeks of age or less as evidenced by Applicant’s specification and statements in the specification.

Response to Arguments
Applicant argues at page 8 of the response that claim 9 has been amended to recite the epitope peptides in conjugated form and limited to specific amino acid sequence.  Applicant argues that the data in Table 4 “clearly shows that SEQ ID NOs 7, 9, 11 and 16 showed significantly improved eggshell strength (P<0.001) compared to controls when these epitope peptides were administered to laying hens 31-35 weeks of age”.  
Applicant’s argument has been fully considered, but is not found persuasive.  The eggshell strength of all the peptides tested was less than that of the control in the hens 31-35 weeks of age.  The text of the specification clearly states that the vaccine 

    PNG
    media_image1.png
    599
    610
    media_image1.png
    Greyscale

The results of vaccination in old laying hens is presented in Figure 5.  The specification at [0045] states “FGF-23 peptide NP-7 vaccine increased eggshell strength of eggs from 37- and 76-wk-old laying hens”.  Based on the data presented in Figure 5, an increase in eggshell strength is when the “g of force” is increased over control.  In Table 4, the shell strength is all less than the controls, and surprisingly, significantly less for most of the peptides tested.  Figure 5 is reproduced below for comparison.

    PNG
    media_image2.png
    362
    453
    media_image2.png
    Greyscale

Therefore, the claims are not enabled for their full scope, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, 12, 14-17 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,544,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘197 are directed to the epitope peptide used in the claimed .  
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

Response to Arguments
Applicant states that claim 14 “stands provisionally rejected under the judicially created doctrine of obviousness-type double patenting”.  Applicant is incorrect as the rejection is not a provisional rejection.  Double patenting rejections over issued patents are not provisional.  Provisional double patenting rejections are made over pending U.S. Patent applications.  
Next, Applicant refers to “the claims of the present application and those of Brown”.  This is confusing because the inventors of the issued patent do not include a “Brown”.  Lastly, Applicant states that they will “defer responding to this provisional rejection until claims in the present application are otherwise allowable, and it is 

Citation of Relevant Art
	U.S. Pat. No. 9,708,369
	U.S. Pat. No. 10,544,197
	U.S. Pat. No. 10,744,184
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christine J Saoud/           Primary Examiner, Art Unit 1647